Exhibit 10.12




SECOND AMENDMENT TO THE ASSET PURCHASE AGREEMENT


THIS SECOND AMENDMENT to the Asset Purchase Agreement by and among River Hawk
Aviation, Inc., a closely held Delaware corporation (“Seller” or the “Company”)
and Calvin Humphrey, a resident of Texas (“Humphrey” or the “Shareholder”) on
the one hand, and River Hawk Aviation, Inc., f/k/a Viva International, Inc., a
Nevada corporation, on the other hand (“Buyer”) dated September 19, 2006, as
amended January 10, 2007  (the “Agreement”), entered into this 29th day of
August, 2007, amends the Agreement as follows (the “2nd Amendment”):
 
 
RECITALS


A.           Seller, the Shareholder and Buyer (collectively, the “Parties”)
entered into an Asset Purchase Agreement on September 19, 2006, as amended
January 10, 2007;


B.           In furtherance of the Buyers ability to fulfill its obligations in
a manner equitable to the Parties to the Agreement, the Parties wish to amend
the Agreement in order to restate the terms of consideration; and;


C.           Unless otherwise defined in this 2nd Amendment, capitalized terms
have the meaning as defined in the Agreement.


Accordingly, the Parties hereby agree as follows:


1.  Section 2.3 of the Agreement is hereby deleted in its entirety and replaced
as follows:


2.3 CONSIDERATION


Consideration.                                 On the Closing Date, Buyer shall
purchase from Seller the Assets of Seller in exchange the following
consideration (the “Purchase Price”):


(a)  
Seller shall receive three million, five hundred thousand (3,500,000) shares of
Series A Preferred Stock (“Series A Preferred”);



(b)  
Seller shall receive two million (2,000,000) shares of eight percent (8%)
Cumulative Series B Convertible Preferred Stock of Buyer (the “Series B
Preferred”), which shall have the following designations:



(i)  
an annual, cumulative coupon rate of 8%;



(ii)  
holders of the Series B Preferred shall have the option to either (a) elect to
convert the Series B Preferred shares into common stock of the Company at a
ratio of 1:1, on an all or nothing basis or (b) upon 30 days notice put the
Series B Preferred shares to the Company or the Company’s designee at a purchase
price of One dollar ($1.00) per share (the “Conversion Price”) according to the
following schedule (which schedule is not be part of the filed designations but
is enforceable under this Agreement) on an all or nothing basis:

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
1.  
five hundred ninety thousand (590,000) shares of Series B Preferred at any time
following the Closing;



2.  
four hundred seventy thousand (470,000) shares of Series B Preferred at any time
following twelve (12) months from the Effective Date;



3.  
four hundred seventy thousand (470,000) shares of Series B Preferred at any time
following twenty-four (24) months from the Effective Date; and



4.  
four hundred seventy thousand (470,000) shares of Series B Preferred at any time
following thirty-six (36) months from the Effective Date.



 
(iii)
Buyer shall have the option, upon five (5) days notice, to repurchase, the
Series B Preferred shares from the Series B Preferred shareholders, unless the
shareholder(s) elects at such time to convert the shares into common stock of
the Company at the Conversion Price, in accordance with the schedule listed in
Section 1.01(b)(ii), above; and



2.  Section 2.6 of the Agreement is hereby deleted in its entirety and
substituted therefore as is the following:
 
Closing.  This Agreement shall be closed upon the mutual execution of this 2nd
Amendment to the Agreement (the “Closing”).
 
3.   Except as otherwise provided herein, all other terms of the Agreement, and
prior amendments thereto, remain in full force and effect.
 
9.  This Amendment sets forth the entire understanding and agreement of the
parties, and   supersedes any and all prior contemporaneous oral or written
agreements or understandings between the parties if in conflict with the subject
matter of this Amendment.  This Amendment shall be governed by the laws of the
State of Michigan.
 
10. This Amendment may be executed by facsimile and in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the date listed above.




RIVER HAWK AVIATION, INC.
a Nevada corporation (Buyer).


/s/ Robert Scott
___________________________
By:  Robert Scott
Its:  Chief Financial Officer and Director






RIVER HAWK AVIATION, INC.
a Delaware corporation (Seller).




/s/ Calvin Humphrey
___________________________
By: Calvin Humphrey
Its: President

